EXHIBIT FORM OF Certificate of Designation of Series B 8% Convertible Preferred Stock of Hybrid Dynamics Corporation Pursuant to Section 78.403 of the General Corporation Law of the State of Nevada HYBRID DYNAMICS CORPORATION, a Nevada corporation (the "Corporation"), does hereby certify that, pursuant to the authority contained in Article 4 of its Articles of Incorporation, as amended, and in accordance with the provisions of Section 78.1955 of the Nevada Revised Statutes, the Corporation’s Board of Directors has duly adopted the following resolution creating a Series of Preferred Stock designated as Series B 8% Convertible Preferred Stock: RESOLVED, that the Corporation hereby designate and create a Series of the authorized Preferred Stock of the Corporation, designated as Series B 8% Convertible Preferred Stock, as follows: FIRST: Of the 1,000,000 shares of Preferred Stock, par value $0.0001 per share, authorized to be issued by the Corporation, 2,000 shares are hereby designated as "Series B 8% Convertible Preferred Stock." The rights, preference, privileges and restrictions granted to and imposed upon the Series B 8% Convertible Preferred Stock are as set forth below: 1.Definitions.For purposes of this resolution, the following definitions shall apply: (a)"Board" shall mean the Board of Directors of the Corporation. (b)"Common Stock" shall mean the Common Stock, $0.00015 par value per share, of the Corporation. (c)"Original Issue Price" shall mean $500.00 per share for the Series B Preferred Stock. (d)"Series B Preferred Stock" shall mean the Series B 8% Convertible Preferred Stock, $0.0001 par value per share, of the Corporation. 2.Dividend Rights. The holders of Series B Preferred Stock shall be entitled to receive dividends at a rate of five percent (8%) per annum of the Original Issue Price which shall be prior and in preference to any declaration or payment of any dividend (payable other than in shares of Common Stock) or other distribution on the Common Stock of the Corporation. The dividends on the Series B Preferred Stock shall accrue from the date of issuance of each share and shall be payable annually on December 31 of each year (each a "Dividend Date") commencing on December 31, 2009, except that if any such date is a Saturday, Sunday or legal holiday (a "Non-Business Day") then such dividend shall be payable on the next day that is not a Non-Business Day on which banks in the State of Nevada are permitted to be closed (a "Business Day") to holders of record as they appear on the stock books of the Corporation on the applicable record date, which shall be not more than 60 nor less than 10 days preceding the payment date for such dividends, as fixed by the Board of Directors (the "Record Date"). The dividends on the Series B Preferred Stock shall be payable only when, as and if declared by the Board of Directors out of funds legally available therefore, or in shares of the Company’s $0.00015 par value Common Stock at a value equal to the greater of (i) the average closing bid price for the 20 trading days immediately preceding the date the dividend is declared or (ii) twenty-five cents ($0.25).Any dividends on the Series B Preferred Stock which have accrued but have not been paid, shall be accumulated and shall be payable only when, as and if declared by the Board of Directors as provided in the preceding sentence. 3.
